                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    THE UNITED STATES and                                                      CIVIL DOCKET
    THE ADMINISTRATORS OF THE
    TULANE EDUCATIONAL FUND,
        Plaintiffs

    VERSUS                                                                     NO. 16-13987

    CYTOGEL PHARMA, LLC,                                                       SECTION: “E” (1)
        Defendant

                                    ORDER AND REASONS
        Before the Court are a Motion to Dismiss Defendant Cytogel Pharma, LLC’s

(“Cytogel”) Second Amended and Restated Counterclaims pursuant to Rule 12(b)(7) of

the Federal Rules of Civil Procedure or, in the Alternative, to Dismiss Count 14 of Cytogel’s

Second Amended and Restated Counterclaims pursuant to Rule 12(b)(6), filed by Plaintiff

the Administrators of the Tulane Educational Fund (“Tulane”) and Counterclaim-

Defendant Dr. James E. Zadina, 1 and a Motion to Dismiss Counts 1, 8, 9, and 14 of

Cytogel’s Second Amended and Restated Counterclaims, filed by Plaintiff the United

States of America. 2 Cytogel opposes these motions. 3 For the reasons that follow, the

motions are DENIED as to Counts 1–13, and DENIED WITHOUT PREJUDICE to

the extent they address Count 14. Tulane, Dr. Zadina, and the United States may refile the

motions as they pertain to Count 14 at the time of the second trial in this case.

                                          BACKGROUND

        In the 1990s, Dr. Zadina and his colleagues at Tulane University developed

synthetic peptides that stimulate the mu opioid receptor and are related to

endomorphins, which are opioid peptides found naturally in the human body. 4 Dr. Zadina


1 R. Doc. 235. The Court already has dismissed some of these Counts.
2 R. Doc. 301. The Court already has ruled on the motion as to some of the Counts.
3 R. Doc. 252, 346.
4 R. Doc. 233-1 at 8, ¶ 16; R. Doc. 285 at 6, ¶ 16.

                                                    1
and Plaintiff the Administrators of the Tulane Educational Fund (“Tulane”) obtained two

patents, U.S. Patent Nos. 5,885,958 (“the ’958 Patent”) and 6,303,578 (“the ’578 Patent”),

claiming synthetic opioid compounds. 5

        On November 1, 2006, Cytogel executed a contract entitled “Consulting

Agreement” 6 with Dr. Zadina, an employee of Tulane and the Department of Veterans

Affairs (“VA”). 7 In the contract, Dr. Zadina agreed to “provide advice and consultation on

topics related to the development of opioid compounds for clinical application.” 8 Cytogel

alleges Dr. Zadina, as a consultant to Cytogel, accessed confidential data and information

relating to a synthetic opioid compound called Cyt-1010. 9 Cytogel alleges Dr. Zadina used

this information to further his own secret work on the development of closely-related

opioid compounds that would compete directly with Cyt-1010. 10

        From September 8, 2010 onward, Cytogel “disengaged from” Dr. Zadina. 11 On

August 22, 2012, Dr. Zadina and his colleague at Tulane Dr. Laszlo Hackler formally

assigned to Tulane and the VA their ownership rights to a patent application they filed for

a group of synthetic opioid compounds. 12 On May 6, 2014, the resulting patent, U.S.

Patent No. 8,716,436 B2 (“the ’436 Patent”), issued. 13 Cytogel alleges the compound

claimed in the ’436 Patent is a “modified version of Cyt-1010 and plainly designed to

compete with [Cyt-1010] as a potential pharmaceutical treatment.” 14




5 R. Doc. 233-1 at 8, ¶ 16; R. Doc. 285 at 6, ¶ 16.
6 R. Doc. 223-3.
7 R. Doc. 233-1 at 8, ¶ 15; R. Doc. 285 at 6, ¶ 15.
8 R. Doc. 223-3 at 2, ¶ 1.
9 R. Doc. 220 at 13–18.
10 Id. at 22, ¶ 61.
11 R. Doc. 233-1 at 9, ¶ 19; R. Doc. 285 at 7, ¶ 19.
12 R. Doc. 1 at 12, ¶ 47; R. Doc. 220 at 20, ¶ 55.
13 R. Doc. 233-1 at 9, ¶ 20; R. Doc. 285 at 7, ¶ 20.
14 R. Doc. 220 at 23, ¶ 64.

                                                       2
        On August 19, 2016, Tulane and the United States of America filed suit against

Cytogel. 15 Plaintiffs allege Cytogel has asserted sole ownership of the ’436 Patent and

threatened to pursue legal remedies against them. 16 They seek declaratory judgments of

ownership and inventorship of the ’436 Patent. 17

        On September 7, 2016, Cytogel filed thirteen counterclaims against Plaintiffs

Tulane and the United States and Counterclaim-Defendant Dr. Zadina. 18 On April 11,

2017, Cytogel filed its Amended Counterclaims, bringing the same thirteen claims. 19

Neither Cytogel’s Counterclaims nor its Amended Counterclaims mention Dr. Hackler.

On July 23, 2018, Cytogel filed its Second Amended and Restated Counterclaims, in which

it added a fourteenth count for Correction of Inventorship of the ’436 Patent and Related

Patent Applications. 20 Cytogel’s Second Amended and Restated Counterclaims mention

Dr. Hackler in passing several times. 21 In the portion of the Second Amended and

Restated Counterclaims regarding the newly added fourteenth counterclaim, Cytogel

describes Dr. Hackler’s role in detail, alleging he “did not significantly contribute” to the

invention of the ’436 Patent compounds, and requests the Court remove his name as an

inventor of the Patent. 22

        On August 13, 2018, Tulane and Dr. Zadina filed the instant Motion to Dismiss all

of Cytogel’s Second Amended and Restated Counterclaims and First Amended and

Restated Affirmative Defenses for failure to join Dr. Hackler’s estate, pursuant to Rule




15 R. Doc. 1.
16 Id. at 14–16, ¶ 53–62.
17 Id.
18 R. Doc. 6.
19 R. Doc. 68.
20 Id. at 28–51.
21 Dr. Hackler is mentioned in Count 1, describing Dr. Hackler’s contributions to the ’436 patent; in Count

9, describing Drs. Hackler and Zadina’s assignment of the ’436 Patent; and in Count 13, mentioning the
assignment R. Doc. 220 at 28–29, 39–40, 46–47, ¶¶ 80, 132–33, 164–65.
22 Id. at 47–51.

                                                    3
12(b)(7) of the Federal Rules of Civil Procedure. 23 Alternatively, Tulane and Dr. Zadina

seek dismissal of Count 14 of Cytogel’s Second Amended and Restated Counterclaims

pursuant to Rule 12(b)(6).24 Cytogel opposes this motion. 25

         On September 20, 2018, the Court, on its own motion, ordered that there be a

separate trial for Count 2 of the Complaint and Count 14 of Cytogel’s Second Amended

and Restated Counterclaims, which involve inventorship of the ’436 Patent. 26

         On September 21, 2018, the United States filed the instant Motion to Dismiss

Counts 1, 8, 9, and 14 of Cytogel’s Second Amended and Restated Counterclaims. 27

Cytogel opposes this motion. 28

                               RULE 12(b)(7) STANDARD

         Rule 12(b)(7) of the Federal Rules of Civil Procedure allows dismissal for “failure

to join a party under Rule 19.” Deciding whether or not to dismiss a case for failure to join

an indispensable party is a two-step inquiry. A court first determines if the party is a

required party under Rule 19(a)(1). A party is required if

         (A) in that person’s absence, the court cannot accord complete relief among
         existing parties; or
         (B) that person claims an interest relating to the subject of the action and is
         so situated that disposing of the action in the person's absence may:
                 (i) as a practical matter impair or impede the person's ability to
                 protect the interest; or
                 (ii) leave an existing party subject to a substantial risk of incurring
                 double, multiple, or otherwise inconsistent obligations because of
                 the interest. 29




23 R. Doc. 235.
24 Id.
25 R. Doc. 252.
26 R. Doc. 298.
27 R. Doc. 301.
28 R. Doc. 346.
29 FED. R. CIV. P. 19(a)(1).

                                               4
Required parties must be joined if feasible. 30 “If a person who is required to be joined if

feasible cannot be joined, the court must determine whether, in equity and good

conscience,” the action should be dismissed. 31 A court may consider factors including:

        (1) the extent to which a judgment rendered in the person's absence might
        prejudice that person or the existing parties;
        (2) the extent to which any prejudice could be lessened or avoided by;
               (A) protective provisions in the judgment;
               (B) shaping the relief; or
               (C) other measures;
        (3) whether a judgment rendered in the person's absence would be
        adequate; and
        (4) whether the plaintiff would have an adequate remedy if the action were
        dismissed for nonjoinder. 32
A district court making a Rule 19 decision must consider the pragmatic, fact-based, and

practical effects of joining or declining to join a party. 33

                                       LAW AND ANALYSIS

        Tulane and Dr. Zadina argue that, because Dr. Hackler is a named inventor on the

’436 Patent, his estate is entitled to receive royalties from the patent, and he is an

indispensable party to an action in which the inventorship of the ’436 Patent may be

changed. 34 In reality, Tulane and Dr. Zadina’s arguments relate only to Count 14 of

Cytogel’s Second Amended and Restated Counterclaims, but they move the Court to

dismiss all of Cytogel’s Second Amended and Restated Counterclaims pursuant to Rule

12(b)(7) of the Federal Rules of Civil Procedure.

        Counts 1–13 of Cytogel’s Second Amended and Restated Counterclaims do not

involve Dr. Hackler and were originally pleaded without mentioning him. 35 Because

Tulane and Dr. Zadina do not present arguments that Counts 1–13 should be dismissed


30 Id.
31 FED. R. CIV. P. 19(b).
32 Id.
33 See Pulitzer-Polster v. Pulitzer, 784 F.2d 1305, 1309 (5th Cir. 1986).
34 R. Doc. 235-1.
35 R. Docs. 6, 68.

                                                      5
pursuant to Rule 12(b)(7), the Court finds Dr. Hackler is not a required party for those

counts pursuant to Rule 19(a)(1) of the Federal Rules of Civil Procedure. The Court denies

Tulane and Dr. Zadina’s motion as to these counts.

          Count 14 of Cytogel’s Second Amended and Restated Counterclaims will be

addressed at a separate trial, to be scheduled at a later date. 36 The Court denies without

prejudice Tulane and Dr. Zadina’s motion to dismiss Count 14 pursuant to Rule 12(b)(7),

or, in the alternative, pursuant to Rule 12(b)(6). The Court also denies without prejudice

the United States’ motion to dismiss Count 14 pursuant to Rule 12(b)(7). Tulane, Dr.

Zadina, and the United States may refile the relevant portions of the instant motions in

connection with the trial on Count 2 of the Complaint and Count 14 of Cytogel’s Second

Amended and Restated Counterclaims.

                                      CONCLUSION

          For the foregoing reasons, IT IS ORDERED that the Motion to Dismiss

Defendant Cytogel Pharma, LLC’s (“Cytogel”) Second Amended and Restated

Counterclaims pursuant to Rule 12(b)(7) of the Federal Rules of Civil Procedure or, in the

Alternative, to Dismiss Count 14 of Cytogel’s Second Amended and Restated

Counterclaims pursuant to Rule 12(b)(6), filed by Plaintiff the Administrators of the

Tulane Educational Fund (“Tulane”) and Counterclaim-Defendant Dr. James E. Zadina 37

be and hereby is DENIED as to Counts 1–13, and DENIED WITHOUT PREJUDICE

as to Count 14. Tulane and Dr. Zadina may refile the motion as it pertains to Count 14 at

the time of the second trial in this case.

          IT IS FURTHER ORDERED that the Motion to Dismiss Counts 1, 8, 9, and 14

of Cytogel’s Second Amended and Restated Counterclaims, filed by Plaintiff the United


36   R. Doc. 298.
37   R. Doc. 235.
                                             6
States of America, 38 be and hereby is DENIED WITHOUT PREJUDICE as to Count

14. The United States may refile the motion at the time of the second trial in this case.

          IT IS FURTHER ORDERED that the Tulane, Dr. Zadina, and the United States

file responsive pleadings to Cytogel’s Second Amended and Restated Counterclaims by no

later than Monday, November 12, 2018, at 5:00 p.m. 39

          New Orleans, Louisiana, this 29th day of October, 2018.


                          ________________________________
                                   SUSIE MORGAN
                            UNITED STATES DISTRICT JUDGE




38   R. Doc. 301.
39 The Court has ruled on all
                            motions to dismiss. Under Rule 12(a)(4) of the Federal Rules of Civil Procedure,
if the Court denies a motion to dismiss, “[u]nless the court sets a different time, . . . the responsive pleading
must be served within 14 days after notice of the court’s action.”
                                                       7
